Lea, J.
The plaintiff in error was indicted and convicted of a nuisance in keeping and maintaining a liog-pen in a filthy condition. There *646were several witnesses who proved it was a nuisance. There were several who proved that the pen was kept remarkably clean, and was no nuisance ; and several proved that, if there was a nuisance, it was caused by a number of hog-pens in the neighborhood.
His Honor, among other things, charged the jury: “If the jury find that the smell'created by the defendant’s pen was not sufficient within itself to constitute a nuisance, yet it contributed with other pens in the neighborhood to forming a nuisance, the defendant would be guilty.”
This was error. The defendant can only be held liable for the consequences which his act produced. The nuisance complained of must be the natural and direct cause of his own act.